Case 9:17-cv-80495-KAM Document 471 Entered on FLSD Docket 09/24/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                      Case No. 9:17-cv-80495-MARRA-MATTHEWMAN

    CONSUMER FINANCIAL PROTECTION
    BUREAU,

                   Plaintiff,

                 v.

    OCWEN FINANCIAL CORPORATION,
    INC.; OCWEN MORTGAGE SERVICING,
    INC.; and OCWEN LOAN SERVICING,
    LLC,

                      Defendants.

                  MOTION TO WITHDRAW APPEARANCE OF COUNSEL

         The undersigned hereby respectfully moves this Court to withdraw the appearance of

  Eugene Scalia as counsel for Third Party Altisource Solutions, Inc. (“Altisource”). The President

  has nominated Mr. Scalia to a position in his Administration, and Mr. Scalia no longer represents

  Altisource. In the event of any further proceedings in which Altisource seeks a role, Altisource

  continues to be represented by Patrick F. Stokes, Jeffrey S. Rosenberg, and the undersigned. This

  proposed withdrawal will not prejudice Altisource or any other party.

                                            Respectfully submitted,
                                            /s/ Suria M. Bahadue
                                            Suria M. Bahadue
                                            Florida Bar No. 1004408
                                            GIBSON, DUNN & CRUTCHER LLP
                                            1050 Connecticut Avenue, N.W.
                                            Washington, D.C. 20036
                                            Telephone: 202.955.8500
                                            sbahadue@gibsondunn.com

                                            Attorney for Third-Party Altisource Solutions, Inc.
Case 9:17-cv-80495-KAM Document 471 Entered on FLSD Docket 09/24/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Withdraw

  Appearance of Counsel was served on September 24, 2019, on all counsel or parties of record via

  CM/ECF System (Notice of Electronic Filing generated by CM/ECF System).




                                                      /s/ Suria M. Bahadue
                                                      Suria M. Bahadue
